Citation Nr: 1145697	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or being housebound. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and Reverend E.R.E.


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In April 2010, the Veteran presented testimony at a personal hearing conducted in St. Petersburg before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In a June 2010 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in February 2011, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The parties to the February 2011 Joint Motion agreed that a remand is necessary to obtain a medical opinion to determine to what extent the Veteran's service-connected post traumatic stress disorder (PTSD) has contributed to his need for aid and attendance (A&A).  Additionally, the parties determined that records from the VA and private facility C.H. should also be obtained.  

The Board observes that the Veteran's representative provided VA and C.H. treatment records as well as a September 2011 private opinion from Dr. M.L.C.  Although Dr. M.L.C. provided an opinion that is favorable to the Veteran, the Board observes that it is not adequate upon which to base a determination.  In this regard, Dr. M.L.C. essentially concluded that the Veteran's PTSD was a significant contributing factor to his development of dementia, which results in his need for A&A.  He also opined that it is not possible to separate out the impact of the Veteran's PTSD from his other non-service connected disabilities when determining the etiology of the Veteran's dementia.  He noted that the medical record is very clear in describing the Veteran's dementia as "not otherwise specified."  He then felt that this suggests that the Veteran does not have any of the classic, definable, degenerative dementias, but cognitive impairment secondary to multifactorial illness.  He felt the Veteran's cognitive decline is related to many factors in a very complex clinical situation to include unremitting psychiatric illness, a substance use disorder directly related to PTSD, chronic medical illness, cerebral vascular disease, and the complex interactions of these illnesses.  Dr. M.L.C. stated that the cause of dementia is far beyond our technology or understanding, but in this instance the changes to the Veteran's capacity to function, his need for assistance in basic day to day tasks is not related to one disease process, but is associated with all the above-mentioned diseases.

In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  The Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).



In this regard, the Board observes that the examiner did not have the benefit of interviewing or examining the Veteran when rendering his opinion.  Further, the Board notes that there is very little mention of PTSD in connection with the Veteran's diagnosis of dementia/Alzheimer's disease in the medical records after 2007.  A September 2007 VA record stated that the cerebral vascular accident (CVA) that occurred in 2004 is likely related to some symptoms of the Veteran's dementia, and that his personality change is due to his dementia.  It is also unclear what the relationship is, if any, between the Veteran's PTSD medications and the development of his dementia.  It is also unclear what the relationship is, if any, between his PTSD, lengthy history of substance abuse, and development of dementia.  Thus, the Board concludes that a remand for an opinion is necessary.  Additionally, any current and relevant VA and C.H. records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any current and relevant VA and C.H. treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate his claim for A&A.  If it is not possible for the Veteran to attend his examination, the examiner should nevertheless review the complete claims file and render an opinion.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:





Based on a review of the claims folder and the examination findings, the examiner should opine as to whether the Veteran has a permanent need for regular aid and attendance or is housebound due to his service-connected PTSD.  The examiner should review the Veteran's claims file and medical records and determine the nature, extent, severity, and manifestations of the Veteran's service-connected PTSD.  The examiner is requested to render an opinion as to whether the Veteran's service-connected PTSD results in physical or mental impairment that renders him so helpless as to require the regular aid and attendance of another person or render him permanently housebound by reason of service-connected disability.  The examiner is requested to consider the impact of PTSD on the Veteran's ability to perform acts of daily living, including keeping himself clean and presentable, feeding, dressing and undressing himself, attending to his needs of nature, and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

The role and extent of the medications used to treat his service-connected PTSD may be considered and should be discussed in conjunction with making this determination.  


The examiner should also discuss the relationship, if any, between the Veteran's PTSD, his substance abuse, and the development of his cognitive disorder.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a substance abuse disorder was either (a) proximately caused by or (b) proximately aggravated by his service-connected PTSD.

The examiner should also clearly indicate if it is not possible to separate the effects of the Veteran's service-connected PTSD from his non-service connected disabilities when determining which disabilities result in his need for aid and attendance.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



